Harrison, J.,
delivered the opinion of the court.
In this case, the plaintiff, an employee of the Chesapeake and Ohio Railway Company, has recovered a verdict and judgment for $8,000, damages for an injury alleged to have been caused by the negligence of the defendant company. We are asked to set aside this judgment and grant a new trial, upon the ground that the verdict of the jury is not sustained by the evidence.
The jury is the judge of the weight and credit to be attached to the evidence, and for this reason it has always been regarded-*690as a delicate matter fox the court to interfere with their verdict. According to the practice of this court, established hy a long line of decisions, it has no power to disturb the verdict of a jury, unless satisfied that the evidence is plainly insufficient to sustain it. Kimball & Fink v. Friend, 95 Va. 125, 27 S. E. 901; So. Ry. Co. v. Bryant, 95 Va. 212, 28 S. E. 183; Blosser v. Harshbarger, 21 Gratt. 214.
In the last-named case it is said: “A new trial, asked on the ground that the verdict is contrary to the evidence, ought to he granted only in a case of plain deviation from right and justice —not in a doubtful case, merely because the court, if on the jury, would have given a different verdict. Where a case has been fairly submitted to a jury, and a verdict fairly rendered, it ought not to he interfered with hy the court, unless manifest wrong and injustice has been done, or unless the verdict is plainly not warranted hy the facts proved.”
The opinion of the court which tried the cause, on such a point, is entitled to peculiar respect in an appellate court. Brugh v. Shanks, 5 Leigh 649.
This court has repeatedly held, that the verdict of a jury, on a question of negligence, will not' be disturbed, where the evidence is such that reasonable men might fairly differ as to whether there was such negligence or not. Carrington v. Ficklin, 32 Gratt. 670; Marshall v. Valley R. Co., 99 Va. 798, 34 S. E. 455; Danville v. Robinson, 99 Va. 448, 39 S. E. 122, 55 L. R. A. 162; Bass v. Norfolk Ry. Co., 100 Va. 1, 40 S. E. 100; Norton Coal Co. v. Murphy, ante p. 528, 62 S. E. 268, 2 Va. App. 416.
The case at bar was fairly submitted to the jury, and we cannot hold that the evidence was plainly insufficient to sustain their verdict.
In the light, therefore, of the authorities cited, the judgment complained of must he affirmed.

Affirmed.